internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc corp plr-117656-00 date date number release date index number acquiring target state a state b limited_partnership x y this letter responds to your date request for rulings on certain federal_income_tax consequences of a proposed transaction the information provided in that request and in later correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer accompanied by a penalty of perjury statement executed by an appropriate party verification of these facts and representations may be required as part of the audit process summary of facts acquiring and target the funds are organized under the laws of state a and each has elected to be taxed as a regulated_investment_company ric under of the internal_revenue_code each fund invests primarily in long-term municipal obligations issued by or on behalf of state b limited_partnership of which x is the sole limited_partner and y the sole general_partner manages the investment portfolio of and provides administrative services to each fund plr-117656-00 the board_of directors of each fund has approved a plan_of_reorganization for what are represented to be valid business reasons the plan consists of the following steps the transaction i target will transfer all of its assets and liabilities to acquiring solely in exchange for newly issued acquiring voting common and voting preferred_stock the transfer ii target will distribute to its shareholders on a pro_rata basis all of the acquiring stock received in the exchange iii a distribution agent will aggregate any fractional shares sell them in the open market and remit the proceeds to the shareholders who would have received the fractional shares iv target will dissolve in accordance with the laws of state a v acquiring may sell up to percent of the assets received in the transaction to unrelated purchasers and will reinvest any proceeds consistent with its investment objectives and policies representations the taxpayers have made the following representations regarding the transaction a the fair_market_value of the acquiring stock received by each target shareholder will approximately equal the fair_market_value of the target stock surrendered in the exchange b acquiring will acquire at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets held by target immediately before the transaction for purposes of this representation amounts paid_by target to dissenters amounts used by target to pay its reorganization expenses amounts paid_by target to shareholders who receive cash or other_property and all redemptions and distributions except for regular normal dividends made by target immediately before the transfer will be included as assets of target held immediately before the transaction c acquiring has no plan or intention to reacquire any of its stock issued in the transaction d after the transaction acquiring will use the assets acquired from target except that some of these assets may be sold or otherwise_disposed_of in the ordinary plr-117656-00 course of acquiring’s business any proceeds from sales or other dispositions will be invested in accordance with acquiring’s investment objectives acquiring has no plan or intention to sell or dispose_of any of the assets of target acquired in the transaction except for dispositions made in the ordinary course of business or transfers described in sec_368 e target will distribute to its shareholders the stock of acquiring it receives pursuant to the plan_of_reorganization f the liabilities of target assumed as determined under sec_357 by acquiring were incurred by target in the ordinary course of its business g following the transaction acquiring will continue the historic_business of target or use a significant portion of target’s historic_business_assets in the continuing business h acquiring target and the shareholders of target will pay their respective expenses if any incurred in connection with the transaction i there is no intercorporate indebtedness existing between target and acquiring that was issued acquired or will be settled at a discount j acquiring and target each meets the requirements of a regulated_investment_company as defined in sec_368 k the fair_market_value of the assets of target transferred to acquiring will equal or exceed the liabilities assumed as determined under sec_357 by acquiring l cash is being distributed to the shareholders of target in lieu of fractional shares of acquiring solely to save acquiring the expense and inconvenience of issuing and transferring fractional shares and does not represent separately bargained for consideration in the transaction the total cash consideration to be paid to the target shareholders instead of issuing fractional shares of acquiring stock will not exceed one percent of the total consideration to be issued in the transaction to the target shareholders in exchange for their shares of target stock the fractional share interests of each shareholder of target will be aggregated and no target shareholder will receive cash in an amount equal to or greater than the value of one full share of acquiring stock m target is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 n target and acquiring each has elected to be taxed as a ric under sec_851 and for all of their taxable periods including target’s last short taxable_period ending on the date of the transaction has qualified for the special tax treatment afforded rics under plr-117656-00 the code after the transaction acquiring intends to continue qualifying as a ric o there is no plan or intention for acquiring the issuing_corporation as defined in sec_1_368-1 of the income_tax regulations or any person related as defined in sec_1_368-1 to acquiring to acquire during the five-year period beginning on the date of the transaction with consideration other than acquiring stock acquiring stock furnished in exchange for a proprietary interest in target in the transaction either directly or through any transaction agreement or arrangement with any other person except for cash distributed to the target common shareholders in lieu of fractional shares of acquiring common_stock p during the five-year period ending on the date of the transaction i neither acquiring nor any person related as defined in sec_1_368-1 to acquiring will have acquired target stock with consideration other than acquiring stock ii neither target nor any person related as defined in sec_1_368-1 without regard to sec_1 e i a to target will have acquired target stock with consideration other than acquiring stock or target stock and iii no distributions will have been made with respect to target stock other than ordinary regular normal dividend distributions made pursuant to target’s historic dividend paying practice either directly or through any transaction agreement or arrangement with any other person except for a cash paid to dissenters and b distributions described in sec_852 and sec_4982 as required for target’s tax treatment as a ric q the aggregate value of the acquisitions redemptions and distributions described in paragraphs o and p above will not exceed percent of the value without giving effect to the acquisitions redemptions and distributions of the proprietary interest in target on the effective date of the transaction rulings based solely on the information submitted and on the representations set forth above we rule as follows on the transaction the acquisition by acquiring of substantially_all of the assets of target in exchange solely_for_voting_stock of acquiring and acquiring’s assumption of target’s liabilities followed by the distribution by target to its shareholders of acquiring voting_stock and any remaining assets in complete_liquidation will qualify as a reorganization under sec_368 target and acquiring each will be a_party_to_a_reorganization under sec_368 target will recognize no gain_or_loss on the transfer of substantially_all of its assets to acquiring in exchange for voting_stock of acquiring and acquiring’s assumption of target’s liabilities or on the distribution of acquiring stock to the target shareholders sec_361 and c and a plr-117656-00 acquiring will recognize no gain_or_loss on the receipt of the assets of target in exchange for voting_stock of acquiring sec_1032 acquiring’s basis in each target asset will equal the basis of that asset in the hands of target immediately before the transaction sec_362 acquiring’s holding_period for each target asset will include the period during which the asset was held by target sec_1223 no target shareholder will recognize gain_or_loss on the receipt of voting_stock of acquiring solely in exchange for target stock including fractional shares to which the shareholder may be entitled sec_354 the basis of the acquiring stock received by each target shareholder will equal the basis of the target stock surrendered in exchange therefor sec_358 the holding_period of the acquiring stock received by each target shareholder in exchange for target stock including fractional shares to which the shareholder may be entitled will include the period that the shareholder held the target stock exchanged therefor provided that the shareholder held such stock as a capital_asset on the date of the exchange sec_1223 the payment of cash to a target shareholder in lieu of fractional shares of acquiring stock will be treated as though the fractional shares were distributed as part of the transaction and then redeemed by acquiring the cash payment will be treated as a distribution in full payment for the fractional shares deemed redeemed under sec_302 with the result that the target shareholder will have short-term or long-term_capital_gain or loss to the extent that the cash received differs from the basis allocable to the fractional shares rev_rul 1966_2_cb_116 revproc_77_41 c b under sec_381 and sec_1_381_a_-1 the tax_year of target will end on the effective date of the proposed transaction and acquiring will succeed to and take into account the items of target described in sec_381 subject_to the provisions and limitations of sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder caveats and administrative items no opinion is expressed about the tax treatment of the transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings in particular no opinion is expressed regarding whether acquiring or target qualifies as a ric under subchapter_m part of the code plr-117656-00 this ruling letter is directed only to the taxpayer who requested it sec_6110 k provides that it may not be used or cited as precedent each taxpayer involved in the transaction should attach a copy of this ruling letter to the taxpayer’s federal_income_tax return for the taxable_year in which the transaction is completed under the power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely yours assistant chief_counsel corporate by wayne t murray senior technician reviewer branch
